In an action to declare void as confiscatory defendant’s zoning ordinance as it applies to plaintiff’s building lot and to direct defendant to issue a building permit, plaintiff appeals from an order of the Supreme Court, Suffolk County (Cannavo, J.), dated June 3,1983, which denied his motion for summary judgment. Order affirmed, without costs or disbursements. Plaintiff’s motion was properly denied. Triable issues of fact exist. Further, an issue concerning the adequacy of the purported administrative remedy also exists. Moflen, P. J., Mangano, Thompson and Boyers, JJ., concur.